
	

114 S2339 IS: To amend the Mineral Leasing Act to increase the royalty rate for coal produced from surface mines on Federal land, to prohibit the export of coal produced on Federal land, and for other purposes.
U.S. Senate
2015-12-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 2339
		IN THE SENATE OF THE UNITED STATES
		
			December 1, 2015
			Mr. Markey (for himself, Mr. Blumenthal, and Mr. Whitehouse) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To amend the Mineral Leasing Act to increase the royalty rate for coal produced from surface mines
			 on Federal land, to prohibit the export of coal produced on Federal land,
			 and for other purposes.
	
	
		1.Royalty rate for coal leases
 (a)In generalSection 7(a) of the Mineral Leasing Act (30 U.S.C. 207(a)) is amended in the fourth sentence by striking not less than and all that follows through of the value of coal and inserting not less than 50 percent of the value of coal.
 (b)Effect of amendmentThe amendment made by subsection (a) shall apply to any coal lease entered into or renewed under the Mineral Leasing Act (30 U.S.C. 181 et seq.) on or after the date of enactment of this Act.
 2.Prohibition on export of coal produced on Federal landSection 103(b) of the Energy Policy and Conservation Act (42 U.S.C. 6212(b)) is amended by adding at the end the following:
			
 (3)Prohibition on export of coal produced on Federal landNot later than 90 days after the date of enactment of this paragraph, the President shall exercise the authority provided for in subsection (a) to promulgate a rule prohibiting the export of coal produced in the United States on Federal land..
 3.Moratorium on new coal lease sales pending implementationNotwithstanding any other provision of law, the Secretary of the Interior shall not conduct a new lease sale, or enter into a new lease, for coal subject to the Mineral Leasing Act (30 U.S.C. 181 et seq.) until the Secretary certifies to Congress that this Act and the amendments made by this Act have been implemented.
		
